1
2
3
4
5
                                             JS-6
6
7
8
9                   UNITED STATES DISTRICT COURT
10                 CENTRAL DISTRICT OF CALIFORNIA
11                          SOUTHERN DIVISION
12   STEVE NEVILLE, SUBSTRUCTURE      Case No. 2:17-cv-08929-AG (AGRx)
13   SUPPORT, INC., and TDP SUPPORT,  FINAL JUDGMENT
     INC.,
14             Plaintiffs,            Hon. Andrew J. Guilford
15        v.                           DEMAND FOR JURY TRIAL
16   ALDRIDGE CONSTRUCTION, INC.,
                                       RONALD REAGAN FEDERAL BUILDING
17   ALDRIDGE ELECTRIC, INC.,          AND UNITED STATES COURTHOUSE
     FOUNDATION CONSTRUCTORS,          411 WEST 4TH STREET
18   INC., FOUNDATION PILE, INC.,      SANTA ANA, CA 92701-4516
19   GONSALVES & SANTUCCI, INC.,
     HENSEL PHELPS CONSTRUCTION
20   CO., M-PILE SALES, LLC, MAGCO
21   DRILLING, INC., MATT
     CONSTRUCTION CORP., SHORING
22   ENGINEERS, and STRUCTURAL
23   SHOTCRETE SYSTEMS, INC.,
               Defendants.
24
25
26
27
28
1                                  FINAL JUDGMENT
2          Having determined defendants’ motion for partial summary judgment (see
3    D.E. 140), and having granted the parties’ Joint Stipulation to Dismiss Remaining
4    Claims under Fed. R. Civ. P. Rule 41(a)(1)(A)(ii), the Court ORDERS AND
5    ADJUDGES as follows:
6          1.     Final Judgment is entered in favor of defendants and against plaintiffs.
7          2.     With respect to the cast version of the M-Pile tip, defendants do not
8    infringe claims 1-4, 6-11, 14-19, 22-27, 29, and 32-33 of U.S. Patent No. 7,914,236
9    (“the ‘236 patent”).
10         3.     With respect to the cast version of the M-Pile tip, defendants do not
11   infringe claims 1-16, 19-22, 25-28, 31-32, 34-37, and 39 of U.S. Patent No.
12   9,284,708 (“the ‘708 patent”).
13         4.     The Court retains jurisdiction over this cause and over the parties for
14   the purposes of entering all further post-judgment orders that are just and proper.
15         DONE AND ORDERED in Chambers at Anaheim, California, this 10th day
16   of October 2019.
17
18   Dated: October 10, 2019
                                            Honorable Andrew J. Guilford
19
                                            UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
